Appeal from a judgment of the County Court, Kings County, sentencing appellant, after he had been found guilty, by a jury, of grand larceny in the first degree, to serve from 7% to 10 years, as a second felony offender. Judgment reversed upon the law and a new trial ordered. The failure of the trial court to charge the provisions of section 393 of the Code of Criminal Procedure, followed by the court’s refusal to recall the jury, while the jury was deliberating on the case, so as to give them this instruction, constituted reversible error. The request so to charge, having been made before the jury rendered their verdict, was timely (Code Grim. Pro., § 420-a). Nolan, P. J., TJghetta, Kleinfeld, Christ and Brennan, JJ., concur.